           Case 2:19-cv-08820-GW-E Document 39 Filed 01/10/20 Page 1 of 2 Page ID #:435


                   1
                   2
                   3
                   4
                   5
                   6
                   7
                   8
                   9
              10
              11
              12                UNITED STATES DISTRICT COURT
              13               CENTRAL DISTRICT OF CALIFORNIA
              14
                 POLYPEPTIDE LABORATORIES,             No. CV 19-8820-GW-Ex
              15 INC.,
              16                                       ORDER GRANTING
                                  Plaintiff,           STIPULATION TO EXTEND TIME
              17       v.                              TO RESPOND TO INITIAL
              18                                       COMPLAINT
                 BRANT ZELL; AMBIOPHARM,
              19 INC.,                                 Current Date: January 10, 2020
              20                                       Proposed Date: January 24, 2020

              21                  Defendants.
              22
              23
              24
              25
              26
              27
              28

                                                                           CASE NO. 2:19-cv-08820-GW-E
ATTORNEYS AT LAW
                                                                     ORDER ON STIPULATION TO EXTEND
                                                                       TIME TO RESPOND TO COMPLAINT
           Case 2:19-cv-08820-GW-E Document 39 Filed 01/10/20 Page 2 of 2 Page ID #:436


                   1         The Court has considered the Parties’ stipulation to extend the January 10,
                   2 2020 deadline for the Parties to file a Stipulation of Dismissal, and for good cause
                   3 shown, the Court grants the extension and continues the deadline to file a
                   4 stipulation of dismissal to noon on January 24, 2020. The Court vacates the
                   5 settlement hearing on January 13, 2020 and continues the order to show cause re
                   6 settlement hearing to January 27, 2020 at 8:30 a.m. The parties are advised the
                   7 January 27, 2020 hearing will be vacated, and no appearance will be required
                   8 provided a stipulation to dismiss is filed by noon on January 24, 2020.
                   9         IT IS SO ORDERED.
              10
              11 Dated: January 10, 2020
              12
              13
              14                                                The Honorable George H. Wu
                                                                United States District Judge
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                                      CASE NO. 2:19-cv-08820-GW-E
ATTORNEYS AT LAW                                                 1              ORDER ON STIPULATION TO EXTEND
                                                                                  TIME TO RESPOND TO COMPLAINT
